PER CURIAM.
From the appeal book it would seem that the defendants sought to prepare a bill of exceptions upon which to obtain a review of the decision made at special term. However, it appears that considerable portions of the evidence given at the trial are inserted in the appeal book. Findings of fact were made which are very full and elaborate, and upon looking into the evidence found in the appeal book it is quite apparent that the evidence, though conflicting, fully sustains the findings of fact made by the trial judge. He delivered an opinion which extensively considers all the essential questions of law which arose during the progress of the trial, and which form the basis for the conclusion which he reached, and the opinion is satisfactory upon the essential questions of law involved in the case, and renders it unnecessary that a further discussion should be had of the facts or of the law involved in the case. Southard v. Curley, 134 N. Y. 148, 31 N. E. 330; Allison Bros. Co. v. Allison (N. Y. App.) 38 N. E. 956.
Judgment affirmed, with costs.